Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Election/Restrictions
1.	Applicant's election of Group I, claims 1-14 and 20-21, with traverse, filed July 20, 2022 is acknowledged and has been entered.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claims 15-19 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being claims drawn to a non-elected invention.  Accordingly, claims 1-22 are pending.  Claims 1-14 and 20-21 are under examination.

Priority
2.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. The present application is a Divisional Application of U.S. Application Number 14/908,633 filed on 1/29/2016, which is a 371 National Stage application of PCT/EP2014/066332 filed 7/30/2014, which claims the benefit of foreign priority application EPO Application Number 13306106.9 filed July 31, 2013. Based on the filing receipt, the effective filing date of the instant application is July 31, 2013 which is the filing date of EPO Application Number 13306106.9 from which the benefit of foreign priority is claimed. 

3.	A reference to the prior application ASN 14/908,633 has been inserted in an application data sheet (37 CFR 1.76), under 35 U.S.C. 119(e), 120, 121, or 365(c).  See 37 CFR 1.78(a).  However, the current status of parent ASN 14/908,633, i.e. US Patent Number, pending, abandoned, is missing.

Specification
4.	The disclosure is objected to because of the following informalities: a Brief Description of the Drawings is missing.  See MPEP § 608.01(f). 

Information Disclosure Statement
5.	The listing of references in pages 38-41 of the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 1 is indefinite in reciting, “Treg”.  Acronyms or abbreviations should be fully defined and recited at least one time in a given set of claims.
Claim 3 is indefinite in reciting, “PBMC”.  Acronyms or abbreviations should be fully defined and recited at least one time in a given set of claims.
	Claim 13 is indefinite in reciting, “An isolated eTreg” because it is unclear as to whether “eTreg cell surface protein” or “eTreg cell” is intended to be isolated.
  
Statutory Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
7.	Claims 1-5 and 10-12 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-8 of prior U.S. Patent No. 10,578,619. This is a statutory double patenting rejection.

Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
8.	Claims 6-9, 13, 14, 20, and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,578,619. Although the claims at issue are not identical, they are not patentably distinct from each other because both inventions recite a method for identifying effector regulatory T cells (eTreg cells) by first identifying Treg cells using CD4, CD25, and CD127 or Foxp3 cell surface expression; and then detecting cell surface expression of CD15s which provides confirmation that the Treg cells expressing CD15s are eTreg cells.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

9.	Claims 13 and 14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a nature-based product) without significantly more.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the isolated eTreg cell which expresses CD15s, CD4, CD25, and CD127 found in blood sample or CD15s, CD4, CD25, and Foxp3 found in tissue is a nature-based product, i.e. a cell, albeit enriched or isolated. eTreg cells are considered nature-based product that naturally occurs in peripheral blood mononuclear cells (PBMC) or tissue during immune response such as in transplant rejection.  Based upon an analysis with respect to each of these claims as a whole, these claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception (MPEP 2106).
Because the claims are drawn to a nature-based product, i.e. “effector regulatory T cell" present in PBMC or tissue of transplant rejection patients, the enriched isolated cell is deemed not markedly different from its naturally occurring form or in its natural state from the source it is derived.  The isolated eTreg cells expressing CD15s, CD4, CD25, and CD127 or CD15s, CD4, CD25, and Foxp3 do not manifest any markedly different characteristics or morphology due to their isolation process or human manufacture.  The claims thus encompass isolated eTreg cells that are identical (no difference in characteristics) to their naturally occurring state in circulation or in situ, and are not phenotypically or characteristically different.  Because there is no difference between the claimed and naturally occurring isolated eTreg cells, the claims do not have markedly different characteristics, and thus are a “product of nature” exception. In re Roslin Institute (Edinburgh), 750 F.3d 1333, 1338-39 (Fed. Cir. 2014). 
Accordingly, claims 13 and 14 are directed to a judicial exception because they do not include any additional features that could add significantly more.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
10.	Claims 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (CD127 expression inversely correlates with FoxP3 and suppressive function of human CD4+ Treg cells. JEM 203 (7): 1701-1711 (July 10, 2006) IDS) in view of Ishida et al. (Clinical Utility of Monitoring Sialyl Lewis x (CD15s) Antigen on Peripheral Lymphocytes for the Diagnosis and Treatment of Rejection after Renal Transplantation. 69 (1): 59-63 (2000) IDS).
Liu et al. teach that regulatory T cells (Treg) are critical regulators of immune response and that most Treg cells are defined based on expression of CD4, CD25, and the transcription factor FoxP3.  Liu et al., however, found that a combination of CD4, CD25 (IL-2RA), and CD127 (IL-7R) results in a highly purified population of Treg cells (Abstract).  Liu et al. specifically teach flow cytometrically detecting cell surface expression of CD4, CD25, and CD127 in blood sample using anti-CD4, anti-CD25, and anti-CD127, respectively, and selecting the Treg cells expressing CD4 and CD25 and Treg cells expressing low levels of CD127 (pp. 1702-1705, col. 1; p. 1709, cols. 1-2; Figure 1; Figure 2; Figure 4). 
Liu et al. differ from the instant invention in failing to teach identifying effector Treg (eTreg) cells.
Ishida et al. teach that CD15s or sialyl Lewis X is strongly expressed in granulocytes, monocytes, and NK cells but not on mature resting T and B lymphocytes.  However, T and B lymphocytes express CD15s upon activation by antigens; hence, activated or effector cells.  Ishida et al. teach detecting, identifying, and selecting activated T cells in blood sample using monoclonal antibody against CD15s (2H5).
One of ordinary skill in the art before the effective filing date of the instant invention would have been motivated to incorporate CD15s as taught by Ishida to be expressed upon activation of T cells into the method of Liu, given the knowledge that combining different biomarkers including CD4, CD25, and CD127 can provide a highly purified population of Treg cells because both of Liu and Ishida taught analogous art involved with implication of markers in immune tolerance and Ishida taught that CD15s is strongly expressed on T lymphocytes for diagnosis and treatment of renal transplant rejection; hence, one of ordinary skill would appear to be motivated to test for CD15s expression on eTreg cells.  Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to incorporate all of anti-CD15s, anti-CD4, anti-CD25, and anti-CD127 into a kit format because test kits are conventional and well known in the art for their recognized advantages of convenience and economy.	

11.	No claims are allowed.

Remarks
12.	Prior art made of record are not relied upon but considered pertinent to the applicants' disclosure:
	Ishida et al. (Monitoring sialyl Lewis x (CD15s) on peripheral lymphocytes for the diagnosis of acute rejection. Nephrol Dial Transplant 15:286 (2000)) examine CD15s expression on activated lymphocytes which is strongly expressed in peripheral lymphocytes of transplant rejection patients. See entire document.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAILENE R. GABEL whose telephone number is (571)272-0820. The examiner can normally be reached Monday, Tuesday, and Thursday 5:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy L. Nguyen can be reached on (571) 272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GAILENE GABEL/Primary Examiner, Art Unit 1641                                                                                                                                                                                                        



August 17, 2022